Per Curiam.

An adjustment satisfactory to appellant was made in the valuation of the buildings. The only issue presented here is the valuation of the land, appellant contending that the Board of Tax Appeals *580erred in not finding the land value to be $167,310. Prior to 1952 the land was on the tax duplicate for $167,310, but was increased 25 per cent by reason of a general order of the Board of Tax Appeals ordering an increase of 25 per cent of the entire tax duplicate of the county.
The testimony of a commercial and industrial property salesman, a witness for appellant, fixed a valuation on the land of from $152,460 to $162,624. An appraiser, testifying for appellant, fixed the valuation at $175,000. Another appraiser, appellees’ own witness, fixed the valuation at $202,000, which is $7,140 less than the value fixed by the Board of Tax Appeals.
An examination of the record fails to disclose any evidence to sustain the finding of the Board of Tax Appeals of a valuation higher by more than $7,000 than that found by the appraiser testifying in behalf of the county. The record does contain evidence supporting the claim of the appellant. The decision of the Board of Tax Appeals is reversed and the cause is remanded. Bloch v. Glander, Tax Commr., 151 Ohio St., 381, 86 N. E. (2d), 318.

Decision reversed and cause remanded.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taft, JJ., concur.